           Case 2:19-cv-01252-JAD-VCF Document 126 Filed 10/26/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                       ***
      NEVADA POWER COMPANY d/b/a NV
4     Energy and SIERRA PACIFIC POWER
      COMPANY d/b/a NV Energy,
5                                                          2:19-cv-01252-JAD-VCF
                           Plaintiff,                      ORDER
6
      vs.
7
      TRENCH FRANCE, S.A.S. and
8
      TRENCHLIMITED,
                            Defendant.
9

10
            Before the Court is Nevada Power d/b/a NV Energy and Sierra Pacific Power Company d/b/a NV
11
     Energy v. Trench France, S.A.S. and Trenchlimited, case no. 2:19-cv-1252-JAD-VCF.
12
            Accordingly,
13
            IT IS HEREBY ORDERED that the status hearing scheduled for 10:00 AM, November 16, 2020,
14
     is RESCHEDULED to a telephonic hearing at 10:30 AM, November 16, 2020.
15
            The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
16
     five minutes prior to the hearing time. The court will join the call and convene the proceedings. To
17
     improve sound quality, the parties should use a land line, at all possible. The use of a speaker phone
18
     during the proceedings is prohibited.
19

20
            DATED this 26th day of October, 2020.
21
                                                                  _________________________
22                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25
